Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because they include rectangular boxes without appropriate legends.  For example, elements 2, 4, 6, 12 of figures 1-3, need appropriate legends.  Empty or not labeled rectangular boxes in a circuit are not descriptive, and therefore incomplete.  See 37 CFR 1.83(a) and 1.84(o).
Suitable descriptive legends are required by the examiner as necessary for understanding of the drawing. They should contain as few words as possible. See 37 CFR 1.84(o).
Corrected drawings are required in reply to the Office action to avoid abandonment of the application.  The objection to the drawings will not be held in abeyance.


Claim Objections
Claims   objected to because of the following informalities:  

Claim 9, line 1, “a lamp unit” should be read “the lamp unit”;
Claim 9, line 1, “a vehicle” should be read “the vehicle”;
Claim 9, line 3, “at least one light module” should be read “the least one light module”;
Claim 9, line 4, “a light controller” should be read “the light controller”;
Claim 9, line 5, “a surroundings detection device” should be read “the surroundings detection device”;
Claim 9, line 7, “a object” should be read “the object”;
Claim 9, line 10, “a luminance detection” should be read “the luminance detection”;
Claim 10, line 1, “a lamp” should be read “the lamp”;

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2. Claims 10-11 are rejected under 35 U.S.C. 101 as the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:

 
The Examiner suggests that Applicant amends the claims as follows: 
Claim 10
"A non-transitory computer readable medium containing computer program commands which cause a lamp unit to carry out the method steps of the method according to claim 1.
Claim 11
“The non-transitory computer readable medium is a memory on which the computer program commands according to claim 10 are stored”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated Shoji EP 2537709 A2).

Regarding claim 1, Shoji teaches a method for controlling at least one light module of a lamp unit (FIG. 8 & 9, 12R, 12L) of a vehicle (FIG. 8, car 10)  comprising the at least one light module (paragraph [0069], “the vehicular headlamp device 110 includes headlamp units 12R and 12L, and a control system 14 which controls the irradiation of light by the headlamp units 12R and 12L”), a light controller (FIG. 9, 34) for automatically controlling the light module and a surroundings detection device (FIG. 8 & 9, camera 16) for detecting front surroundings of the vehicle (paragraph [0070]” a forward view monitoring camera 16 for acquiring a captured image of a vehicle forward view including a visual object of a driver is connected”), the method comprising:
 illuminating the front surroundings of the vehicle with the aid of the light controller and the light module depending on an object (FIG. 3, 5 and 7, pedestrian) detected in the front surroundings with the aid of the surroundings detection device and classified as relevant with the aid of the light controller (paragraph [0026], “If the distribution of the luminance of a subject is within a correct exposure range, the luminance of an object is appropriately obtained. Thus, a clear luminance-distribution image is obtained. On the other hand, if the distribution of the luminance of a subject is outside the correct exposure range (i.e., the subject is too bright or too dark, the luminance of an object is not appropriately obtained. Thus, an unclear image is obtained. Incidentally” ); 

illuminating the front surroundings of the vehicle depending on the luminance contrast between the object and the object surroundings (paragraph [0032], “n actual environment, the distribution of the background luminance is uneven, as illustrated in FIGS. 3C and 3D. In such a case, the visibility of a pedestrian is slightly less than that of a pedestrian in the background whose luminance is even”) ascertained with the aid of the light controller (Fig. 10 and paragraph [0068], “The control system 14 controls the 

Regarding claim 2, Shoji further teaches object detected with the aid of the surroundings detection device is classified as a relevant object with the aid of the light controller depending on the danger potential for the vehicle and/or the object (paragraph [0026], “If the distribution of the luminance of a subject is within a correct exposure range, the luminance of an object is appropriately obtained. Thus, a clear luminance-distribution image is obtained. On the other hand, if the distribution of the luminance of a subject is outside the correct exposure range (i.e., the subject is too bright or too dark, the luminance of an object is not appropriately obtained. Thus, an unclear image is obtained. Incidentally” and paragraph [0070], “an illuminance sensor configured such that a light receiving surface is provided to extend vertically to be capable of measuring the vertical illuminance (or an amount of glare due to an artificial light source) of light received from an on-coming vehicle and the artificial light source (e.g., a road lighting unit and a store lighting unit), and another illuminance sensor configured such that a light receiving surface is provided to extend horizontally to be capable of measuring the horizontal illuminance of light received from a driving environment and from above a vehicle are used as the illumination intensity sensor 26”).

Regarding claim 3, Shoji further teaches a positive contrast of the object or a negative contrast of the object, with respect to the object surroundings in each case, is determined with the aid of the light controller and depending on the ascertained luminance contrast between the object classified as relevant and the object surroundings (paragraph [0026], “If the distribution of the luminance of a subject is within a correct exposure range, the luminance of an object is appropriately obtained. Thus, a clear luminance-distribution image is obtained. On the other hand, if the distribution of the luminance of a subject is outside the correct exposure range (i.e., the subject is too bright or too dark, the luminance of an object is not appropriately obtained. Thus, an unclear image is obtained. Incidentally”), and if a positive contrast exists, a light intensity of the light module is increased in the area of this object (paragraph [0054], “in a case where the vehicle drives while irradiating a part located in a forward direction of the vehicle with a low-beam, it is necessary to control the light distribution of the low-beam so as to increase the environment luminance of such a part”), and if a negative contrast exists, the light intensity of the light module is reduced in the area of this object (paragraphs [0056], “a road shoulder on a narrow lane becomes too bright. Thus, a driver feels botheration (e.g., the visibility level VL > 50). In such a case, a light amount of side irradiation of a low-beam can be controlled to be lowered so that an appropriate visibility level VL is obtained”).

Regarding claim 5, Shoji further teaches the increase in or reduction of the light intensity takes place, depending on a value of the luminance contrast between the 

Regarding claim 6, Shoji further teaches detecting the luminances with the aid of the luminance detection device, the object detected with the aid of the surroundings detection device and classified as relevant with the aid of the light controller is illuminated at a light intensity automatically varied within a detection period of the luminances from a light intensity variation range of the light module (paragraphs [0034]-[0041]) , and the front surroundings of the vehicle are illuminated at a time after the detection of the luminances during a normal operation of the lamp unit, at least in an area of the object, at the light intensity from the light intensity variation range, for which the luminance contrast between the object and the object surroundings is at its maximum (paragraph [0050], “Incidentally, the values of the visibility level VL corresponding to each preview time, which is obtained by irradiating a low-beam, and the visibility level VL corresponding to each preview time, which is obtained by irradiating a high-beam, are obtained in a situation in which neither buildings nor light sources are present on the periphery of a road”).

Regarding claim 7, Shoji further teaches a totality of the detected object classified as relevant and its object surroundings is divided into subareas (paragraphs 

Regarding claim 8, Shoji further teaches the object surroundings of the object classified as relevant are illuminated such that the object surroundings are able to be perceived by a vehicle driver of the vehicle (FIG. 5) as an object shadow of the object classified as relevant (paragraph [0027], “a driver can recognize a visual object as a pedestrian if the luminance contrast between the luminance of the visual object and the background luminance is high even when visually recognizing only a part (e.g., a below-knee part or a head) of the pedestrian. Generally, the density distribution or the luminance distribution of a predetermined range can be measured using a vehicular camera serving as a moving body”).

Regarding claim 9, Shoji further teaches the lamp unit (FIG. 8 & 9, 12R, 12L) of the vehicle (FIG. 8, car 10) for carrying out the method according to claim 1, the lamp unit comprising: 
the at least one light module (paragraph [0069], “the vehicular headlamp device 110 includes headlamp units 12R and 12L, and a control system 14 which controls the irradiation of light by the headlamp units 12R and 12L”); 
the light controller (FIG. 9, 34) for automatically controlling the light module; and

the luminance detection device for detecting luminances of the detected object (FIG. 9, 26 and paragraph [0065],” an illuminance sensor 26”) classified as relevant in the front surroundings of the vehicle and object surroundings of the front surroundings around this object(paragraph [0066], “control system 14 controls the headlamp device 12 capable of controlling the headlamp units 12R and 12L each of which is equipped in an associated one of right-side and left-side parts of a front portion of the vehicle and adapted to be able to change the light distribution of a low-beam area and a high-beam area, i.e., controlling the turning-on/off of each of plural LEDs to be able to change the light distribution characteristic thereof, based on outputs of various sensors. According to such a type of an adaptive driving beam (ADB) system, the visibility of forward areas of the vehicle can be improved without giving glare to a forward vehicle in accordance 
wherein the front surroundings of the vehicle are adapted to be illuminated depending on the luminance contrast between the object and the object surroundings (paragraph [0032], “an actual environment, the distribution of the background luminance is uneven, as illustrated in FIGS. 3C and 3D. In such a case, the visibility of a pedestrian is slightly less than that of a pedestrian in the background whose luminance is even”) ascertained with the aid of the light controller (Fig. 10 and paragraph [0068], “The control system 14 controls the headlamp device 12 capable of controlling the headlamp units 12R and 12L each of which is equipped in an associated one of right-side and left-side parts of a front portion of the vehicle and adapted to be able to change the light distribution of a low-beam area and a high-beam area, i.e., controlling the turning-on/off of each of plural LEDs to be able to change the light distribution characteristic thereof, based on outputs of various sensors”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoji as applied on claims 1 & 3 above, further in view of  Okubo et al. (Pub. No.: US 2004/0218401 A1).
Regarding claim 4, Shoji teaches limitations of claim 3 but does not disclose the light intensity in the area of the object is increased or reduced by a predefined absolute value stored in a memory.

Okubo teaches the light intensity in the area of the object is increased or reduced by a predefined absolute value stored in a memory (paragraph [0120], “The digital data on the light distribution patterns stored in the storage unit 4 is divided in units of regions or countries in which the vehicle is driven.  By doing so, an optimum light distribution pattern for road conditions of the region or country where the vehicle is driven can be obtained without changing the overall vehicle lighting apparatus” and paragraph [0131], “The luminous intensity sensor outputs an HI-level signal or an LO-level signal as the luminous intensity signal to the controller 6 when the brightness of the surroundings of the vehicle is equal to or higher than a predetermined brightness or equal to or lower than the predetermined brightness”).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Shoji in view of Okubo to incorporate predetermined data in a memory for an optimum light distribution pattern for road conditions of the region or country where the vehicle is driven can be obtained without changing the overall vehicle lighting apparatus (Okubo, paragraph [0120]).

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoji as applied on claim 1 above, further in view of  Yamamura (Pub. No.: US 2013/0038736 A1).

Regarding claim 10, Shoji teaches limitations of claim 1  but does not discloses a computer program product, comprising commands which cause the lamp unit to carry out the method steps of the method according to claim 1.

Yamamura teaches a computer program product, comprising commands which cause the lamp unit to carry out the method steps of the method according to claim 1 (paragraph [0165], “A plurality of light distribution control programs is stored in the 
ROM 1040.  The CPU 1038 selectively executes these programs, outputs operation 
commands to the motor controller 1044 and the light source controller 1046, and controls a light distribution pattern formed in front of a vehicle”).

	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Shoji in view of Yamamura to incorporate computer program with storage commands to control lamp as outputs operation commands to the motor controller 1044 and the light source controller 1046, and controls a light distribution pattern formed in front of a vehicle (Yamamura, [0165]).
	
Regarding claim 11, Shoji as modified above further teaches a computer-readable medium (paragraph [0165], “programs is stored in the ROM 1040”), on which the computer program product according to claim 10 is stored.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612.  The examiner can normally be reached on M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SYED M KAISER/           Examiner, Art Unit 2844